NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant's Remarks filed 12/17/2021 have been fully considered but they are not persuasive. The Remarks argues that the combination of Canepa, Zhang, and Flynn does not disclose storing a journal to a predetermined location which is “determined by an indirection manager, in communication with at least one journal buffer, and based at least in part on the number of entries stored by the journal,” as recited in the amended claims.  However, the Examiner respectfully disagrees.  Zhang teaches storing a journal at a predetermined location on a cluster block, for example, every 128 pages of data (paragraph 53).  The predetermined location is determined by mapping engine 114 on the media controller 106, or in other words, an indirection manager.  The media controller is in communication with the scratchpad portion of volatile memory 120 (paragraph 53), which acts as a journal buffer.  The predetermined location is based at least in part on the number of entries stored by the journal, as taught by Zhang (Figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0325117 to Canepa et al. (hereinafter “Canepa”) in view of U.S. Patent Pub. No. 2015/0178164 to Zhang.


1. A computer-implemented method, comprising:
receiving a request to store data to a solid state drive (SSD) (paragraph 29 – write command through host interface);
updating a mapping table, the mapping table mapping physical data locations on the SSD to logical addresses (paragraph 34 – map converts between logical addresses used on external interfaces and physical addresses in NVM);
generating an entry to a journal based at least in part on the request (paragraph 38 – when map is updated, entry is added to journal); and
storing the journal to a predetermined location in communication with at least one journal buffer (paragraph 38 – at least a portion of journal saved to NVM when journal reaches a determined size).

Canepa does not disclose expressly wherein the predetermined location on a cluster block is determined by an indirection manager, in communication with at least one journal buffer, and based at least in part on the number of entries stored by the journal.

Zhang teaches storing a journal at a predetermined location on a cluster block (paragraph 53 – e.g., every 128 pages of data), the predetermined location determined by an indirection manager, in communication with at least one journal buffer (paragraphs 53-54 and Figure 2, media controller 106, including mapping engine 114, 

Before the effective filing date of the invention, it would have been obvious to person of ordinary skill in the art to modify Canepa by storing journals at a predetermined location by an indirection manager in communication with a journal buffer, and based on the number of stored entries, as taught by Zhang.  A person of ordinary skill in the art would have been motivated to do so in order to maintain consistency between each of the cluster blocks.  As shown by Zhang, in one embodiment, the journal data is stored to the block after each 128 pages of data is written (Figure 8).  In this manner, the location of journal data remains consistent for future access.

	Modified Canepa discloses:
2. The computer-implemented method of claim 1, wherein the journal is co-located with data described by the journal (paragraphs 60-61 and Zhang – Figure 8).

3. The computer-implemented method of claim 1, wherein each entry to the journal corresponds to a fixed amount of SSD space (paragraph 88 – physical sizes are monotonic).

4. The computer-implemented method of claim 1, wherein each entry to the journal corresponds to a variable amount of disk space (paragraph 91 – journal entry 
determining the journal includes a number of entries corresponding to a predetermined amount of disk space on the SSD (paragraph 38 – journal reaches a predetermined size).

5. The computer-implemented method of claim 1, wherein each journal includes a header including a cluster block sequence number and a content area (paragraphs 61 and 75).

9. The computer-implemented method of claim 1, further comprising:
writing the data to the SSD in a multi-level cell or a triple level cell mode (paragraph 25).

Claims 10-14 are a system for performing the identical method as recited in claims 1-5, and are rejected under the same rationale.

Claims 17 and 20 are a non-transitory computer-readable storage medium for performing the identical method as recited in claims 1 and 9, and are rejected under the same rationale.

Claims 6-8, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa in view of Zhang, and further in view of U.S. Patent Pub. No. 2012/0297258 to Flynn et al. (hereinafter “Flynn”).

Canepa discloses:
6. The computer-implemented method of claim 1, further comprising:
receiving a subsequent request (paragraph 20).

However, Canepa does not disclose expressly:
determining a physical location on the SSD, corresponding to the subsequent request, is defective; and
generating a subsequent entry to the journal including a bad block value.

Flynn teaches determining a physical location on the SSD corresponding to the subsequent write request is defective (paragraph 103); and
generating a subsequent entry to the journal including a bad block value that indicates the physical location corresponding to the subsequent write request is defective (paragraph 105).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Canepa by determining defective locations and generating a bad block location journal, as taught by Flynn. A person of ordinary skill in the art would have been motivated to do so in order to avoid data errors, as 

Modified Canepa discloses:
7. The computer-implemented method of claim 1, further comprising:
detecting a replay event (paragraphs 21 and 116);
retrieving a plurality of journals from a plurality of predetermined locations (paragraphs 117-118);
rebuilding the mapping table based on the plurality of journals (paragraphs 117-118); and
generating a bad block map based at least on the plurality of journals (Flynn – paragraph 21).

8. The computer-implemented method of claim 7, wherein generating a bad block map based on the plurality of journals further comprises:
storing a bad block map in memory, the bad block map including at least one physical location on the SSD that is defective (Flynn – paragraphs 14 and 87);
determining a journal entry includes a bad block value; (Flynn – paragraph 104) and
updating the bad block map based on the journal entry, including a physical location on the SSD corresponding to the journal entry (Flynn – paragraph 105).



Claims 18 and 19 are a non-transitory computer-readable storage medium for performing the identical method as recited in claims 7 and 8, and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113